UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report :May 22, 2013 CTS CORPORATION (Exact Name of Registrant as Specified in Its Charter) Indiana 1-4639 35-0225010 (State or Other Jurisdiction of Incorporation) (Commission File Numbers) (I.R.S. Employer Identification Nos.) 905 West Boulevard North Elkhart, Indiana (Address of Principal Executive Offices) (Zip Code) Registrants' Telephone Number, Including Area Code:(574) 523-3800 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders CTS Corporation, an Indiana corporation (the “Company”), held its Annual Meeting of Shareholders on May 22, 2013 (the “Annual Meeting”).At the Annual Meeting, all proposals were approved.The proposals below are described in more detail in the Company’s definitive proxy statement filed April 17, 2013 for the Annual Meeting.The final results were as follows: a) The following individuals were nominated in 2013 to serve until the next Annual Meeting of Shareholders in 2014.All nominees were elected.The results were as follows: Director Nominee For Withheld Broker Non-Vote Walter S. Catlow Lawrence J. Ciancia Thomas G. Cody Patricia K. Collawn Michael A. Henning Gordon Hunter Diana M. Murphy Kieran O’Sullivan Robert A. Profusek b) The Company’s shareholders approved, on an advisory basis, the compensation of the Company’s named executive officers.The results were as follows: For Against Abstained Broker Non-Vote c) Ratification of Grant Thornton LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2013: For Against Abstained Broker Non-Vote SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CTS CORPORATION /s/ John R. Dudek By:John R. Dudek Vice President, General Counsel and Secretary Date:May 28, 2013
